FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           10-JUN-2021
                                           08:10 AM
                                           Dkt. 61 OP
              IN THE INTERMEDIATE COURT OF APPEALS

                     OF THE STATE OF HAWAI#I


                              ---o0o---


                       IN THE MATTER OF JK


                       NO. CAAP-XX-XXXXXXX


        APPEAL FROM THE FAMILY COURT OF THE THIRD CIRCUIT
                  (CASE NO. FC-M NO. 17-1-041K)


                           JUNE 10, 2021


         GINOZA, CHIEF JUDGE, HIRAOKA AND NAKASONE, JJ.


               OPINION OF THE COURT BY HIRAOKA, J.

          "[C]ivil commitment of the mentally ill for any purpose

constitutes a significant deprivation of liberty that requires

due process protection."   In re Doe, 102 Hawai#i 528, 543, 78

P.3d 341, 356 (App. 2003) (cleaned up) (quoting Addington v.

Texas, 441 U.S. 418, 425 (1979)).   In this case, Respondent-

Appellant JK was involuntarily hospitalized under Hawaii Revised

Statutes (HRS) Chapter 334.   He appeals from the "Order Granting

Petition for Involuntary Hospitalization" entered by the Family
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Court of the Third Circuit on December 14, 2017.1        For the

reasons explained below we hold: (1) we have jurisdiction to

decide JK's appeal under the collateral consequences exception to

the mootness doctrine; and (2) the family court erred when it

found there was clear and convincing evidence that JK was

imminently dangerous to himself or others within the meaning of

HRS §§ 334-1 and 334-60.2.     Accordingly, we reverse the Order

Granting Petition for Involuntary Hospitalization.

                               BACKGROUND

          On November 21, 2017, JK was examined by Michael

McGrath, M.D. (Dr. McGrath), in the emergency room of the Kona

Community Hospital.    Dr. McGrath was the attending psychiatrist

at the Hospital's Kalani Ola Behavioral Health Unit.         JK's

family had reported "bizarre and disorganized behavior, . . .

decreased sleep, pressured speech, . . . some paranoid thinking,

some grandiose thinking, some poor judgment, some potentially

dangerous behaviors that led them to bring [JK] to the emergency

department."

          Dr. McGrath obtained a history from JK and developed a

working diagnosis of bipolar disorder, manic.         Dr. McGrath's

Certificate of Physician/Psychologist for Involuntary

Hospitalization (Certificate) was dated November 23, 2017, and

stated that JK was imminently and substantially dangerous to

other persons (not to himself) and that "family is frightened

because of impulsive, unpredictable behavior[.]"        Dr. McGrath


     1
          The Honorable Aley K. Auna, Jr. presided.

                                    2
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


certified that JK was not capable of realizing he needed

treatment or of making a rational decision about his treatment.

Dr. McGrath had JK involuntarily admitted to the Hospital.

                            PROCEDURAL HISTORY

          On November 24, 2017, the State of Hawai#i Department

of Health filed a petition to involuntarily hospitalize JK under

HRS Chapter 334.      HRS § 334-60.2 (Supp. 2016) provides:

                § 334-60.2 Involuntary hospitalization criteria.       A
          person may be committed to a psychiatric facility for
          involuntary hospitalization, if the court finds:

                (1)     That the person is mentally ill or suffering
                        from substance abuse;

                (2)     That the person is imminently dangerous to self
                        or others; and

                (3)     That the person is in need of care or treatment,
                        or both, and there is no suitable alternative
                        available through existing facilities and
                        programs which would be less restrictive than
                        hospitalization.


The first statutory criterion must be established "beyond a

reasonable doubt[,]" while the second and third criteria must be

established by "clear and convincing evidence[.]"            HRS

§ 334-60.5(j) (Supp. 2016); see In re Doe, 102 Hawai#i 528, 529,

78 P.3d 341, 342 (App. 2003).

          The following definitions apply:
                "Dangerous to others" means likely to do substantial
          physical or emotional injury on another, as evidenced by a
          recent act, attempt or threat.

                . . . .
                "Dangerous to self" means the person recently has:

                (1)     Threatened or attempted suicide or serious
                        bodily harm; or

                (2)     Behaved in such a manner as to indicate that the
                        person is unable, without supervision and the

                                      3
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                      assistance of others, to satisfy the need for
                      nourishment, essential medical care, shelter or
                      self-protection, so that it is probable that
                      death, substantial bodily injury, or serious
                      physical debilitation or disease will result
                      unless adequate treatment is afforded.

                . . . .
                "Imminently dangerous to self or others" means that,
          without intervention, the person will likely become
          dangerous to self or dangerous to others within the next
          forty-five days.


HRS § 334-1 (2010 & Supp. 2016) (emphasis added).

          The State's petition was supported by Dr. McGrath's

Certificate.   The petition was heard on November 30, 2017.              The

family court received testimony from Dr. McGrath and JK's spouse.

The family court then ruled:

                Um, the Court finds beyond a reasonable doubt that
          [JK] is mentally ill. Uh, his diagnosis is bipolar disorder
          manic. There -- the doctor provided and [JK's spouse]
          supported a number of incidences [sic] of, uh, paranoid or
          grandiose behavior, uh, with delusions, uh, that supports
          that diagnosis. Uh, even while at the hospital he was
          argumentative and could not adequately communicate.

                Uh, the Court further finds that, um, [JK] needs
          care and/or treatment and there is no suitable
          alternative available which would be less restrictive
          than hospitalization; uh, to wit, uh, [JK] has stated
          in very certain terms that he's not gonna take any
          medication and, uh, at least with regards to [JK's
          spouse], uh, he would not listen to her.

                What is very telling here is that [JK] prior to him
          being at the hospital had no or very little sleep and, uh,
          that is quite concerning to the Court. The -- and while at
          the hospital and taking at least some of the medication, uh,
          evidence has shown that he is sleep -- he is sleeping which
          is a good thing.
                Uh, but if [JK] follows through with what he stated to
          others that he's gonna refuse taking medication when he gets
          out, uh, the Court can surmise that he will revert back to
          very little or no sleeping at all which is very concerning
          to the Court.
                Uh, the Court agrees with [JK], uh, there's been no
          evidence presented that, uh, anything that was done with the
          straight razor, uh, was harmful or dangerous to anyone. Uh,
          he -- there's no indication that he used it to threaten
          someone with, uh, or that he actually cut someone or himself


                                    4
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          with it.   Uh, he was simply trying to teach his son how to
          shave.
                . . . .
                So the Court can conclude based upon prior action, uh,
          that, uh, if [JK] continues to not have any or sufficient
          sleep and nourishment, he's taking Power Bars and nothing
          else, uh, that if he doesn't have essential medical care,
          uh, that there is a probability that death or substantial
          bodily injury or serious physical debilitation will result
          unless adequate treatment is afforded to him.
                So the Court will find that the State has proven by
          clear and convincing evidence that [JK] is imminently
          dangerous to himself and others and that he needs care
          and/or treatment and there is no suitable alternative
          available which would be less restrictive than
          hospitalization.
                . . . [T]he petition is granted.


The Order Granting Petition for Involuntary Hospitalization was

entered on December 14, 2017.       This appeal followed.

                              JURISDICTION

          The State contends JK's appeal is moot because the

period of his involuntary hospitalization has expired and he is

no longer involuntarily hospitalized.        "[M]ootness is an issue of

subject matter jurisdiction."       Hamilton ex rel. Lethem v. Lethem,

119 Hawai#i 1, 4, 193 P.3d 839, 842 (2008).         Accordingly, before

we reach the merits we must analyze whether we have jurisdiction

to decide this appeal.     Pele Def. Fund v. Puna Geothermal

Venture, 77 Hawai#i 64, 67, 881 P.2d 1210, 1213 (1994) ("[E]very

court must . . . determine as a threshold matter whether it has

jurisdiction to decide the issue presented.") (citation omitted).

          The mootness doctrine is said to encompass the circumstances
          that destroy the justiciability of a suit previously suit-
          able for determination. Put another way, the suit must
          remain alive throughout the course of litigation to the
          moment of final appellate disposition. Its chief purpose is
          to assure that the adversary system, once set in operation,
          remains properly fueled. The doctrine seems appropriate

                                     5
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          where events subsequent to the judgment of the trial court
          have so affected the relations between the parties that the
          two conditions for justiciability relevant on appeal —
          adverse interest and effective remedy — have been
          compromised.


Hamilton, 119 Hawai#i at 5, 193 P.3d at 843 (quoting Lathrop v.

Sakatani, 111 Hawai#i 307, 312-13, 141 P.3d 480, 485-86 (2006))

(other citation omitted).

          JK contends that the "collateral consequences"

exception to the mootness doctrine applies.

          To invoke successfully the collateral consequences doctrine,
          the litigant must show that there is a reasonable
          possibility that prejudicial collateral consequences will
          occur. Accordingly, the litigant must establish these
          consequences by more than mere conjecture, but need not
          demonstrate that these consequences are more probable than
          not. This standard provides the necessary limitations on
          justiciability underlying the mootness doctrine itself.
          Where there is no direct practical relief available from the
          reversal of the judgment, as in this case, the collateral
          consequences doctrine acts as a surrogate, calling for a
          determination whether a decision in the case can afford the
          litigant some practical relief in the future.

          The array of collateral consequences that will preclude
          dismissal on mootness grounds is diverse, and includes harm
          to a defendant's reputation as a result of the judgment at
          issue.


Hamilton, 119 Hawai#i at 8, 193 P.3d at 846 (quoting Putman v.

Kennedy, 900 A.2d 1256, 1261-62 (Conn. 2006)).

          JK does not cite, nor have we found, any reported

Hawai#i appellate decision identifying reasonably possible

prejudicial collateral consequences of an order for involuntary

hospitalization.   In In re PC, No. CAAP-XX-XXXXXXX, 2017 WL

2602003 (Haw. App. June 15, 2017) (SDO), we applied the

collateral consequences doctrine to an appeal from an involuntary

hospitalization but we did not identify what prejudicial

collateral consequences were reasonably possible.          Id. at *1 n.2.

                                    6
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


             In Hamilton, the supreme court recognized that

"reputational harm" was sufficient to trigger application of the

collateral consequence exception.      119 Hawai#i at 9-11, 193 P.3d

at 847-49.    Like the temporary restraining order at issue in

Hamilton, there is a reasonable possibility that the family

court's findings — that JK was mentally ill and imminently

dangerous to himself and others — and order of involuntary

hospitalization will cause harm to JK's reputation.      We hold that

the reputational harm that could reasonably result from an order

of involuntary hospitalization under HRS § 334-60.2 is sufficient

to trigger the collateral consequences exception to the mootness

doctrine.    We have jurisdiction to decide the merits of JK's

appeal.

                            POINTS OF ERROR

             JK argues that the family court: (1) "committed plain

error, and violated [JK]'s constitutional right to a hearing

before a fair and impartial tribunal by its adversarial

questioning, and improper elicitation of evidence upon which the
family court specifically based its findings"; (2) "erred in

concluding that the State proved beyond a reasonable doubt that

[JK] is mentally ill"; and (3) "erred in concluding that there

was clear and convincing evidence that [JK] was imminently

dangerous to self or others."




                                   7
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                          STANDARDS OF REVIEW

          Constitutional Law

          Questions of constitutional law are reviewed under the

"right/wrong" standard.    State v. Lee, 149 Hawai#i 45, 49, 481
P.3d 52, 56 (2021).

          Judicial Questioning of a Witness

          "A trial judge's questioning of a witness is reviewed

on appeal for abuse of discretion."       State v. Sprattling, 99

Hawai#i 312, 317, 55 P.3d 276, 281 (2002) (citations omitted).

In this case, JK did not object to the family court questioning

or calling witnesses; accordingly, we review for plain error.

The Hawai#i Supreme Court has stated:

          [T]he plain error doctrine represents a departure from the
          normal rules of waiver that govern appellate review, and, as
          such, . . . an appellate court should invoke the plain error
          doctrine in civil cases only when justice so requires[.] As
          such, the appellate court's discretion to address plain
          error is always to be exercised sparingly.


Okada Trucking Co. v. Bd. of Water Supply, 97 Hawai#i 450, 458,

40 P.3d 73, 81 (2002) (cleaned up).

          Findings of Fact and Conclusions of Law

          A trial court's label of a finding of fact or a

conclusion of law is not determinative of the standard of review.

Crosby v. State Dep't of Budget & Fin., 76 Hawai#i 332, 340, 876

P.2d 1300, 1308 (1994).

          Findings of fact are reviewed under the "clearly

erroneous" standard.    Birano v. State, 143 Hawai#i 163, 181, 426

P.3d 387, 405 (2018).    A finding of fact is clearly erroneous

                                    8
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


when the record lacks substantial evidence to support the finding

or when, despite some evidence to support the finding, we are

left with the definite and firm conviction in reviewing all of

the evidence that a mistake has been committed.   Id.

"[S]ubstantial evidence" is "credible evidence which is of

sufficient quality and probative value to enable a person of

reasonable caution to support a conclusion."    In re Grievance

Arbitration Between State of Hawai#i Organization of Police

Officers and County of Kaua#i, 135 Hawai#i 456, 462, 353 P.3d 998,

1004 (2015) (citations omitted).

            Conclusions of law are reviewed under the "right/wrong"

standard.   Estate of Klink ex rel. Klink v. State, 113 Hawai#i
332, 351, 152 P.3d 504, 523 (2007).    A conclusion of law that is

supported by the trial court's findings of fact and reflects an

application of the correct rule of law will not be overturned.

Id.   When a conclusion of law presents mixed questions of fact

and law, we review it under the "clearly erroneous" standard

because the court's conclusions are dependent on the facts and

circumstances of each individual case.    Id.

                             DISCUSSION

      1.    The family court's questioning of witnesses did
            not deprive JK of due process.

            JK contends the family court violated his

constitutional right to due process by questioning witnesses and

eliciting improper evidence upon which it based the Order
Granting Petition for Involuntary Hospitalization.      JK did not

object to the family court's questioning of Dr. McGrath or to its

                                   9
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


calling or questioning of JK's spouse, or otherwise raise this

issue below.   Accordingly, we review for plain error.

          In civil cases, the plain error rule is only invoked when
          "justice so requires." We have taken three factors into
          account in deciding whether our discretionary power to
          notice plain error ought to be exercised in civil cases:
          (1) whether consideration of the issue not raised at trial
          requires additional facts; (2) whether its resolution will
          affect the integrity of the trial court's findings of fact;
          and (3) whether the issue is of great public import.


WW v. DS, 149 Hawai#i 123, 130, 482 P.3d 1084, 1091 (2021)

(citations omitted).

          A trial judge has discretion to question a witness.

Sprattling, 99 Hawai#i at 317, 55 P.3d at 281.        This discretion

is particularly broad when questioning witnesses during a hearing

on a petition for involuntary hospitalization.         "In [jury-waived

trials and hearings on evidentiary motions], it is the judge who

is the trier of fact, and, accordingly, there is no possibility

of jury bias; under the circumstances, the judge's duty to

clarify testimony and fully develop the truth in the case becomes

particularly heightened."     Id. at 322-23, 55 P.3d at 286-87

(quoting State v. Hutch, 75 Haw. 307, 326 n.8, 861 P.2d 11, 21

n.8 (1993)).   "However, when conducting such questioning, the

trial court must not exhibit bias or advocate for either

party[,]" nor should it "conduct an unduly extended examination

of any witness."   Id. (citations omitted).
          In this case, the family court questioned Dr. McGrath

on his testimony — elicited by the State — about what he had been

told by JK's family members.     Dr. McGrath testified that the

family:

                                    10
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          brought up the issue of . . . [JK] stating things about a
          straight razor to his son and using a straight razor and
          being able to put his finger through metal because God had
          given him that power.
                . . . [T]he family was scared by these things and that
          was partly what led to him being brought to the emergency
          department.


The family court asked Dr. McGrath:

                Is there any specific incidences [sic] where he
          attempted to do this to the detriment of his safety or
          others?

                Like for instance using a straight razor, did he
          actually do it or was he just talking about it and that's
          what got them afraid?

                THE WITNESS: Correct. Your Honor, I have limited
          information as to whether an -- or a razor was on the table
          or whether it was being -- I don't know 'cause I don't have
          that information.

                THE COURT: Okay. And, uh, what about putting finger
          through metal? Did -- was there an actual incident that
          that [sic] occurred pursuant to the --

                THE WITNESS: The report was --
                THE COURT: -- statements of the family?

                THE WITNESS: The report of the family was that he had
          stated to the son that he wanted the son to -- to watch how
          he could put his finger through metal because God had given
          him the ability to put his finger through a metal container,
          and the son was disturbed and frightened by this 'cause it
          clearly was a [sic] indication of not --
                THE COURT: Right.
                THE WITNESS: -- reasonable thinking.

                THE COURT: Well, I -- okay. So there's no actual
          incident where he actually injured himself by doing that --

                THE WITNESS: No.    No.
                THE COURT: -- or was injurious of others?

                THE WITNESS: Not to my knowledge.

                THE COURT: Okay.    Thank you.


(Emphasis added.)




                                      11
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Dr. McGrath also testified — in response to questions

by the State — that he was not aware of any alternative programs

or facilities on Hawai#i Island that were less restrictive than

Kona Community Hospital's Kalani Ola Behavioral Health Unit.              The

family court then asked him:

                  If he were to be released where would he go?   Do you
          know?
                THE WITNESS: Uh, from statements that have been made
          by [JK] my assumption is that he would return home.


          JK's spouse was present in the courtroom during the

hearing on the State's petition.           The family court asked her:

                So I do have a question. If [JK] is released, uh,
          Doctor McGrath said that he's actually -- that he thinks
          that he'll be going -- the -- the place for him to go would
          be home. I wanna ask [JK's spouse]. If he were --

                  [JK's SPOUSE]: Yes, Your Honor.
                  THE COURT: -- to be released today is he coming home?

                [JK's SPOUSE]: At this time I don't think my husband
          would be safe -- my -- my child and I would be safe with my
          husband coming home without treatment. I'm very concerned
          for his health and his safety as well.
                  THE COURT: Ma'am, why don't -- why don't you come up
          here?    Let's have you sworn in.


JK's spouse took the witness stand and was sworn.            She described

her observations of JK, including the incident about the straight

razor: "he then stated that he had such a steady hand that he

could do all these things like the monks could do and that God

would use him as a vessel."

          The family court then stated:
          I think I understand what you're describing here. One of the
          things that I have to make a decision on is whether [JK] is
          imminently dangerous to himself or to others.



                                      12
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                Now, what you've described is a lot of bizarre
          behavior, um, but -- but I'm really focusing upon that one
          aspect of what I have to make a decision on.

                And so if you can tell me what has he done in the
          past? Maybe that would be -- what has he done in the past
          that actually hurt either himself or others?


(Emphasis added.)    After JK's spouse responded, the family court

gave the State and JK the opportunity to cross-examine.           The

State cross-examined; JK had no questions.        JK called no

witnesses after the State rested.

          The family court's questioning of Dr. McGrath and JK's

spouse was limited to issues properly raised by the State's

petition under HRS § 334-60.2, and was appropriate in light of

the family court's "heightened" "duty to clarify testimony and

fully develop the truth[.]"      Sprattling, 99 Hawai#i at 323, 55

P.3d at 287.   The family court did not "exhibit bias or advocate

for either party[,]" nor did it "conduct an unduly extended

examination" of either witness.      Id. at 322-23, 55 P.3d at 286-87

(citations omitted).       We decline to hold that the family court

plainly erred by questioning the witnesses; JK was not thereby

deprived of due process.

     2.   The family court did not err in finding that JK
          was mentally ill.

          JK challenges "[t]he family court's Conclusion of Law

#G in its Order Granting Petition for Involuntary Hospital-

ization[.]"    The order stated:

                Upon full consideration of the above exhibit and the
          testimony and other evidence adduced at the hearing, the
          court makes the following findings of fact:
                 . . . .

                                    13
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                  G.    [JK] is mentally ill, beyond a reasonable doubt,
                        in that [JK] suffers from a bipolar disorder
                        (manic phase).


A finding that the respondent is mentally ill must be established

"beyond a reasonable doubt[.]"        HRS § 334-60.5(j).      The finding

is supported by substantial evidence; that is, the Certificate

and opinion testimony by Dr. McGrath.         There was no evidence

controverting Dr. McGrath's opinion.

            JK's sole argument — made for the first time on appeal

— is that Dr. McGrath's opinion was inadmissible because he was

never qualified as an expert witness.         Dr. McGrath testified that

he was the "attending psychiatrist" at the Kalani Ola Behavioral

Health Unit at Kona Community Hospital, and JK's psychiatrist.

JK did not object or move to strike Dr. McGrath's testimony that

"the working diagnosis is a bipolar disorder manic[.]"             JK's

failure to object to Dr. McGrath's opinion testimony constituted

a waiver of objections to Dr. McGrath's qualifications under

Rule 702 of the Hawaii Rules of Evidence (HRE).2           See Kemp v.

State Child Support Enf't Agency, 111 Hawai#i 367, 391, 141 P.3d

1014, 1038 (2006) ("As a general rule, if a party does not raise




      2
            Rule 702, Hawaii Rules of Evidence, Chapter 626, Hawaii Revised
Statutes (2016) provides:

            If scientific, technical, or other specialized knowledge
            will assist the trier of fact to understand the evidence or
            to determine a fact in issue, a witness qualified as an
            expert by knowledge, skill, experience, training, or
            education may testify thereto in the form of an opinion or
            otherwise. In determining the issue of assistance to the
            trier of fact, the court may consider the trustworthiness
            and validity of the scientific technique or mode of analysis
            employed by the proffered expert.

                                      14
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


an argument at trial, that argument will be deemed to have been

waived on appeal[.]")         (citations omitted).3

            Moreover, JK does not challenge the family court's

finding of fact K., which stated:

            K.    Michael McGrath, M.D., a licensed physician and
                  psychiatrist, personally examined [JK], was present at
                  the hearing, and gave oral testimony at the hearing.


            JK did not impeach Dr. McGrath on cross-examination,

nor did he offer any evidence to contradict Dr. McGrath's

diagnosis of his mental illness.             The family court's finding that

JK was mentally ill beyond a reasonable doubt was not error.

      3.    The family court erred by concluding that JK was
            imminently dangerous to himself or to others.

            JK challenges the "family court's Conclusion of Law #H

in its Order Granting Petition for Involuntary Hospitaliza-

tion[.]"    The order stated:

            H.    By clear and convincing evidence [JK] is imminently
                  and substantially dangerous to self or others.


Paragraph H. is a mixed finding of fact and conclusion of law;

under HRS §§ 334-60.2(2) and 334-60.5(j) a person may be

involuntarily hospitalized only if the family court finds, "by

clear and convincing evidence," that "the person is imminently

dangerous to self or others[.]"



      3
            JK stipulated —   before entry of the Order Granting Petition for
Involuntary Hospitalization   — that Dr. McGrath was qualified to express
opinions under HRE Rule 702   during the December 12, 2017 hearing on the
State's motion for an order   authorizing the involuntary administration of
medication.

                                        15
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          "Clear and convincing evidence" is:

          an intermediate standard of proof greater than a
          preponderance of the evidence, but less than proof beyond a
          reasonable doubt required in criminal cases. It is that
          degree of proof which will produce in the mind of the trier
          of fact a firm belief or conviction as to the allegations
          sought to be established, and requires the existence of a
          fact be highly probable.


Masaki v. Gen. Motors Corp., 71 Haw. 1, 15, 780 P.2d 566, 574

(1989) (citations omitted).     Hawai#i appellate courts have not

addressed the standard of review for a finding of fact that must

be based upon "clear and convincing evidence."         We adopt the

standard recently articulated by the California Supreme Court in

Conservatorship of O.B., 470 P.3d 41 (Cal. 2020).

          The California law concerning "clear and convincing

evidence" is similar to that articulated in Masaki.          Under

California law:

                The standard of proof known as clear and convincing
          evidence demands a degree of certainty greater than that
          involved with the preponderance standard, but less than what
          is required by the standard of proof beyond a reasonable
          doubt. This intermediate standard "requires a finding of
          high probability."


Conservatorship of O.B., 470 P.3d at 46 (citations omitted).

          Regarding the standard of review on appeal applicable

to findings of fact that require proof by clear and convincing

evidence, the California Supreme Court held:

                To summarize, we hold that an appellate court must
          account for the clear and convincing standard of proof when
          addressing a claim that the evidence does not support a
          finding made under this standard. When reviewing a finding
          that a fact has been proved by clear and convincing
          evidence, the question before the appellate court is whether
          the record as a whole contains substantial evidence from
          which a reasonable factfinder could have found it highly
          probable that the fact was true. In conducting its review,

                                    16
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

             the court must view the record in the light most favorable
             to the prevailing party below and give appropriate deference
             to how the trier of fact may have evaluated the credibility
             of witnesses, resolved conflicts in the evidence, and drawn
             reasonable inferences from the evidence.


Id. at 55 (emphasis added).        The California Supreme Court also

cautioned:

             [W]e use this opportunity to emphasize that as in criminal
             appeals involving a challenge to the sufficiency of the
             evidence, an appellate court reviewing a finding made
             pursuant to the clear and convincing standard does not
             reweigh the evidence itself. In assessing how the evidence
             reasonably could have been evaluated by the trier of fact,
             an appellate court reviewing such a finding is to view the
             record in the light most favorable to the judgment below; it
             must indulge reasonable inferences that the trier of fact
             might have drawn from the evidence; it must accept the
             factfinder's resolution of conflicting evidence; and it may
             not insert its own views regarding the credibility of
             witnesses in place of the assessments conveyed by the
             judgment. . . . [T]he question before a court reviewing a
             finding that a fact has been proved by clear and convincing
             evidence is not whether the appellate court itself regards
             the evidence as clear and convincing; it is whether a
             reasonable trier of fact could have regarded the evidence as
             satisfying this standard of proof.


Id. at 53.     It is under this standard that we review whether the

evidence before the family court, viewed in the light most

favorable to the State, could have led a reasonable fact-finder

to the conclusion that it was highly probable JK was imminently

dangerous to himself or others, under the applicable statutory

definitions.

             A.    Imminently Dangerous

             Under HRS § 334-1, a person is "imminently dangerous to

self or others" if, "without intervention, the person will likely

become dangerous to self or dangerous to others within the next

forty-five days."      Dr. McGrath testified that JK "stated to staff

that he does not intend to take medications once he leaves the

                                       17
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


hospital because there is nothing wrong with him."             Dr. McGrath

then opined:

          Because of the aforementioned lack of insight and judgment
          and his own admission that he does not intend to take
          medication after leaving it is my opinion that if he were to
          be given the opportunity to attempt to be treated as an
          outpatient the severity of these symptoms would escalate,
          the dangerousness would become imminent within 45 days and
          there would be some harm.


(Emphasis added.)     Dr. McGrath did not specify what he meant by

"some harm."   He agreed that it was his opinion JK would "be a

danger to himself . . . or others within the next 45 days if he

were to be released[.]"     However, he did not specify the nature

of the "danger" JK posed, to himself or to others.

          B.    Dangerous to Self

          Under HRS § 334-1:

          "Dangerous to self" means the person recently has:

                (1)    Threatened or attempted suicide or serious
                       bodily harm; or

                (2)    Behaved in such a manner as to indicate that the
                       person is unable, without supervision and the
                       assistance of others, to satisfy the need for
                       nourishment, essential medical care, shelter or
                       self-protection, so that it is probable that
                       death, substantial bodily injury, or serious
                       physical debilitation or disease will result
                       unless adequate treatment is afforded.


          In response to his testimony about JK's belief that "he

could put his finger through metal because God had given him the

ability to put his finger through a metal container," the family

court asked Dr. McGrath:

                Well, I -- okay. So there's no actual incident where
          he actually injured himself by doing that --



                                     18
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                THE WITNESS: No. No.
                THE COURT: -- or was injurious of others?

                THE WITNESS: Not to my knowledge.


On cross-examination, Dr. McGrath testified:

                Q. Um, now, do you -- has [JK], um, had any violent
          outbursts at the hospital?
                A. No overtly violent outburst, no.
                Q. And no attempts at self harm?

                A. No.


          JK's spouse explained that the incident concerning the

straight razor did not involve JK actually using a straight

razor, or trying to force their son to use one:

                Q. What, uh, tell me more about the razor. I'm -- I'm
          trying to visualize exactly what [JK] did with the razor as
          it relates to your 13-year old son.
                A. He was showing my son how to shave although he had
          already taught him how to shave, and he was demanding that
          my son take the double-sided old-fashioned razor and use
          that because he was going to be getting a straight razor for
          himself.

                      When my son said, "Dad, no, you don't need to do
          that. It's okay. I have a safety razor," he then stated
          that he had such a steady hand that he could do all these
          things like the monks could do and that God would use him as
          a vessel.


(Emphasis added).

          JK's spouse also described JK refusing to sleep;

leaving the house "around 3, 4:00 in the morning"; and "drinking

water and eating protein bars, an occasional piece of fruit with

it and that was it[.]"    She explained:

          He would claim he needed to go to the gym two to three times
          a day, um, and that he needed to work out and so that he was
          wanting to build up muscle mass, and that's why he wanted to


                                       19
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

            continue to have nothing but the protein bars 'cause it had
            everything his body needed is what he claimed to me.


            There is no evidence in the record that JK had recently

threatened or attempted suicide or serious bodily harm, as

described under HRS § 334-1.        Further, as to the second part of

the definition of "dangerous to self" this court has stated:

                  To be considered "dangerous to self" under the Hawai#i
            statutory scheme . . . it is not enough that an individual
            is unable to satisfy the need for nourishment, essential
            medical care, shelter or self-protection without supervision
            and assistance of others. There must also be clear and
            convincing evidence that the individual's inability to
            satisfy [their] need for nourishment, essential medical
            care, shelter or self-protection without supervision and
            assistance of others will probably result in death,
            substantial bodily injury, or serious physical debilitation
            or disease unless adequate treatment is afforded to the
            individual.


In re Doe, 102 Hawai#i at 554, 78 P.3d at 367 (second emphasis

added).   Here, Dr. McGrath testified that the danger to JK would

become imminent in 45 days and there would be "some harm."

Dr. McGrath's testimony was not sufficient to allow a reasonable

factfinder to find it highly probable that JK's condition would

result in his death, substantial bodily injury, or serious

physical debilitation or disease unless adequate treatment was

afforded to him.     Further, JK's spouse's testimony about JK's

irregular sleep and diet, unconventional behavior, and refusal to

take medication,4 without more, was not sufficient to allow a

reasonable fact-finder to find it highly probable that JK posed




      4
            We note that the family court's December 19, 2017 order denying
the State's motion to authorize involuntary administration of medication
contains a "finding that there is no evidence that [JK] actually poses a
danger of physical harm to himself or others."

                                      20
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


an imminent danger to himself within the meaning of HRS §§ 334-1

and 334-60.2.

          C.     Dangerous to Others

          Under HRS § 334-1:

               "Dangerous to others" means likely to do
          substantial physical or emotional injury on another,
          as evidenced by a recent act, attempt or threat.

          When delivering its decision the family court

acknowledged:

                 Uh, the Court agrees with [JK], uh, there's been no
          evidence presented that, uh, anything that was done with the
          straight razor, uh, was harmful or dangerous to anyone. Uh,
          he -- there's no indication that he used it to threaten
          someone with, uh, or that he actually cut someone or himself
          with it. Uh, he was simply trying to teach his son how to
          shave.


          The family court was charged with making an extremely

difficult decision — whether to significantly deprive JK of his

liberty — in light of JK's spouse's concern that she and their

child would not be safe if JK came home without treatment, and

that JK would be a threat to himself as well.         The family court
ultimately ruled:

                Now, scaring the family in and of itself is not
          imminently dangerous to self or others but the conduct is
          very concerning I think, and I believe that it is dangerous
          to yourself or others. So get the help that you need so
          that you can come out and be -- and continue to be a
          productive, uh, husband and father to your children. Okay?


          To its credit, the family court recognized the fear and

concern expressed by JK's spouse, for herself, for their child,

and for JK.    But this is not a case like In re PC, where the

respondent was involuntarily hospitalized after he sent

                                    21
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


threatening text messages to his parents which included pictures

of guns, bullets, and knives; and, after his parents vacated

their home out of fear for their safety, plunged a large kitchen

knife into his parents' mattress where his father usually slept.

2017 WL 2602003, at *1.   There is no evidence in the record that

JK had ever acted, attempted, or threatened to inflict

substantial physical or emotional injury upon another person,

within the meaning of HRS § 334-1.     The record does not contain

substantial evidence to allow a reasonable fact-finder to find

there was a high probability that JK was dangerous to others

within the meaning of HRS § 334-1.      The family court erred by

finding there was clear and convincing evidence that JK was

imminently dangerous to others.

                            CONCLUSION

          For the foregoing reasons, we reverse the "Order

Granting Petition for Involuntary Hospitalization" entered by the

family court on December 14, 2017.

On the briefs:
                                       /s/ Lisa M. Ginoza
Nolan Chock,                           Chief Judge
Julio C. Herrera,
Deputy Attorneys General,              /s/ Keith K. Hiraoka
State of Hawai#i,                      Associate Judge
for Petitioner-Appellee
State of Hawai#i                       /s/ Karen T. Nakasone
Department of Health.                  Associate Judge

Saisamoa F. Grey Price,
Deputy Public Defender,
State of Hawai#i,
for Respondent-Appellant JK.




                                  22